DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/14/2021 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. §102(a)(1) and the 35 U.S.C. § 103 rejections previously set forth in the Non-Final Office Action mailed 06/14/2021.
Claims Status
	Claims 1 – 10, 12 – 21 remain pending
	Claim 1 is amended
	Claim 11 is cancelled
	Claim 21 is newly added
	Claims 1 – 10 and 12 – 20 are allowable over the prior art
	In view of the amendment filed on 09/14/2021, the following new grounds of rejections are necessitated for the newly added claim 21. See the response to arguments section for a discussion of Applicant’s arguments.




	New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US D643,804 S; Dixon), in view of Bolzoni et al. (US PGPub. No. 2010/0294409 A1; Bolzoni).
Regarding claim 21. Dixon discloses a tire comprising a tread design portion (FIG.4 and Description). An annotated copy of a portion of Dixon’s FIGURE 4 is provided below:

    PNG
    media_image1.png
    715
    817
    media_image1.png
    Greyscale

The above figure is added by the examiner to facilitate discussion of Dixon. In the above-annotated copy, Dixon discloses the tread portion is provided with:
CR: 	a rib (CR) divided by at least one main groove (MGC) extending continuously 
in a tyre circumferential direction,
LG:	the rib CR is provided with a lateral groove (LG) extending between a first 
end E1 and a second end  E2 thereof so as to completely cross the rib, 
CP1:	the lateral groove LG includes a first curved portion CP1 and a second curved portion CP2, the first curved portion CP1 extends from the first end 
1 in a curved shape convex in a first direction in the tyre circumferential 
direction, 
CP2:	the second curved portion CP2 extends from the second end E2 in a curved 
shape convex in a second direction in the tyre circumferential direction, and 
LGM:	is a magnified portion showing a groove width of the first curved portion CP1 
is gradually increased over an entire length thereof as it goes toward the 
first end E1, and a groove width of the second curved portion CP2 is gradually increased over an entire length thereof as it goes toward the second end E2.
	MR:	a middle rib adjacent to the rib CR, the middle rib is provided with a middle lateral groove MLG, the middle lateral groove MLG is either a first middle lateral groove (e.g., in the annotated Figure above, the left MLG) or a second middle lateral groove (e.g., in the annotated Figure above, the right MLG), wherein 
the middle rib MR is adjacent to the rib CR with the at least one main groove MGC therebetween (e.g., see annotated Figure above), 
the middle lateral groove MLG has a constant width portion and a gradually increasing portion, the constant width portion CWP extends with a constant groove width in a longitudinal direction thereof (see the annotated figure below), 

    PNG
    media_image2.png
    352
    376
    media_image2.png
    Greyscale

GIP has a groove width gradually increasing as it goes toward the at least one main groove, see the annotated figure below:

    PNG
    media_image3.png
    352
    516
    media_image3.png
    Greyscale


	However, Dixon is silent to, wherein the middle lateral groove extends in a curved shape convex toward only either the first direction or the second direction, the first middle lateral groove extends in a curved shape convex toward a same direction as the first curved portion, and the second middle lateral groove extends in a curved shape convex toward a same direction as the second curved portion, and wherein an angle of the constant width portion with respect to the tyre circumferential direction is gradually and continuously increased outward in a tyre axial direction over an entire length of the constant width portion.

	In the same field of endeavor of pneumatic tires for vehicles with improved grip on wet road surfaces and low noise values, while keeping optimal running behavior on dry road surfaces [0059], Bolzoni discloses a tire tread comprising a circumferential row 9 (analogous to the claimed “middle rib”), which adjacent to a rib (central row 10, e.g., see FIG. 2). Bolzoni discloses 
Bolzoni further discloses the middle rib further comprises a second rectilinear stretch 106 substantially perpendicular to the equatorial plane 7 forming an angle with the circumferential direction between 75° and 105°. [0096], and discloses that such an arrangement and extension gives the middle rib an optimal flexibility, at the same time ensuring braking/traction ability when the tire is running on a bend [0101], help reduce the uneven wear typically concerning these portions [0106], and by providing grooves 16 with a bevel 78 close to the circumferential groove 4, the possibility of noise problems due to uneven wear are further reduced. [0108].

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the middle lateral groove of Dixon, so that  with it extends in a curved shape convex toward only either the first direction or the second direction, the first middle lateral groove extending in a curved shape convex toward a same direction as the first curved portion, and the second middle lateral groove extends in a curved shape convex toward a same direction as the second curved portion, and wherein an angle of the constant width portion with respect to the tire circumferential direction is gradually and Bolzoni.
One of ordinary skill in the art would have been motivated to modify the tire of Dixon with the transverse groove 16 of Bolzoni, since Bolzoini teaches that such an arrangement and extension gives the middle rib an optimal flexibility, at the same time ensuring braking/traction ability when the tire is running on a bend [0101], help reduce the uneven wear typically concerning these portions [0106], and by providing grooves 16 with a bevel 78 close to the circumferential groove 4, the possibility of noise problems due to uneven wear are further reduced. [0108].

Allowable Subject Matter
Claims 1 – 10 and 12 – 20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is represented by Dixon et al. (US D643,804 S), Takada (US Pat. No. 5,394,915) and SHIBANO (US PGPub. No. 2010/0200138 A1). 
The teachings of the prior art of record – taken alone or in combination – does not anticipate a tire having a lateral groove including a first curved portion and a second curved portion, wherein each of the first curved portion and the second curved portion has a first 
Dixon, considered the closest prior art of record differs from claim 1 in that the middle lateral groove of Dixon does not extend a continuously curved shape over an entire length thereof, and fails to disclose a linear portion extending inward in the width direction of the rib and parallel to the tire axial direction.
Therefore, a PHOSITA would not have been motivated to combine the teaches of Dixon in view of Takada and Shibano, and the combination would not have teach, suggest, or motivate one of ordinary skill in the art of a tire encompassing all the claimed limitations as recited in amended claim 1. Consequently, claim 1 is found allowable. Claims 2 – 10 and 12 – 20 are allowable as being dependent – directly or indirectly – from claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/ROBERT C DYE/Primary Examiner, Art Unit 1749